Citation Nr: 1738025	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-37 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease (CAD) from March 31, 2008 to January 7, 2015, and a rating in excess of 30 percent on and after January 8, 2015.

2.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.

3.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1971 to July 1992.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from April 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the April 2008 rating decision, in pertinent part, the RO granted service connection for CAD with a disability rating of 10 percent, effective March 31, 2008.  In the May 2009 rating decision, the RO denied the Veteran's request to reopen claims of entitlement to service connection for carpal tunnel syndrome of the right and left wrists.  

In January 2012, the Veteran testified at a video conference hearing at the RO before a Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

These issues were previously remanded by the Board in July 2014 and July 2016 for further development.  They have been returned to the Board for further review.  In its July 2014 decision, the Board granted the Veteran's request to reopen his claims of entitlement to service connection for carpal tunnel syndrome of the right and left wrists.  

In a June 2015 rating decision, the VA Appeals Management Center (AMC) granted a 30 percent rating for CAD, effective January 8, 2015.  As this rating does not provide the maximum benefit available for the full period on appeal, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2017, the Veteran was notified that the Veterans Law Judge who held the January 2012 hearing is no longer available to participate in the decision.  The Veteran was provided the opportunity to appear at another hearing before a different Veterans Law Judge.  Because the Veteran responded that he did not wish to appear at another Board hearing, the Board will consider the claims on the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay in adjudicating this Veteran's appeal, a review of the record reveals that there has not been complete and adequate compliance with the prior remand directives to allow for a decision to be entered.  The United States Court of Appeals for Veterans Claims (Court) has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore stresses the importance of carefully following the directives of this remand in order to allow for a final resolution of these issues.

In its July 2016 remand, the Board found that a new VA heart examination was necessary because the previous examination, which focused on artery and vein conditions, did not measure the Veteran's current ejection fraction.  The Board noted that there had been no ejection fraction testing since 2010.  The Board instructed the AOJ to afford the Veteran a new VA heart examination that would include a determination of the ejection fraction.  The Board instructed the AOJ that, if testing could not be accomplished, the examiner should explain why.  The Veteran was afforded a VA heart examination in December 2016.  The examiner used the 2010 measurement of ejection fraction and, although the examiner explained that metabolic equivalent testing would be unsafe for the Veteran, did not provide any reason a current echocardiogram to measure ejection fraction would be impractical.  The Board also notes that a May 2017 VA treatment record includes an echocardiogram that the provider found abnormal when compared with the one from March 2010, but with no ejection fraction listed.  A remand is again necessary to ensure compliance with the Board's instructions and to obtain a measurement or estimate of the Veteran's ejection fraction more recent than the one from 2010.

In addition, the record before the Board is currently incomplete.  Documents which apparently exist that are not currently associated with the claims file include the claims currently on appeal and any applicable Notices of Disagreement (NODs) or  Statements of the Case (SOCs).  A remand is also warranted so that the AOJ may attempt to acquire those records and determine if other records exist.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should determine if there is any claims file or if there are other available documents in its possession regarding the Veteran that are not currently in the electronic files, specifically including the Veteran's claims that are currently on appeal and any applicable Notices of Disagreement or Statements of the Case.  All attempts made to locate the documents must be documented.  As needed, the Veteran might need be contacted to ascertain whether he has a copy of any of these records.  

2.  Arrange for a medical opinion by an appropriate examiner for the purpose of determining the Veteran's current ejection fraction.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide an opinion as to the Veteran's current ejection fraction.  The need for an examination of the Veteran is left to the discretion of the examiner selected to write the opinion but, if it is possible to determine the Veteran's current ejection fraction based on the May 2017 echocardiogram, the examiner should do so.  

3.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




